95 N.W.2d 285 (1959)
BOARD OF EDUCATION OF CARROLL COUNTY, Iowa, Plaintiff-Appellee,
v.
STATE BOARD OF PUBLIC INSTRUCTION, J. C. Wright, Superintendent of Public Instruction, Board of Education of Audubon County, Iowa, Board of Education of Shelby County, Iowa, and Board of Education of Crawford County, Iowa, Defendants (Audubon County is the only Appellant).
No. 49653.
Supreme Court of Iowa.
March 10, 1959.
Dale D. Levis, L. L. Ryan, Audubon, for appellant.
Loth & Melton, Fort Dodge, for appellee.
HAYS, Justice.
May 14, 1957, the Boards of Education of Audubon, Carroll, Crawford and Shelby Counties fixed the boundaries of a proposed Manning Community School District. On appeal to the State Superintendent of Public Instruction, this action was reversed on the grounds of insufficient preliminary study prior to the filing of the petition on April 25, 1957, and, in effect, that the hearing on May 14, 1957 was biased, unfair and the result of prior commitments. On appeal from this decision to the District Court, the decision of the State Superintendent was reversed upon both grounds. On appeal to this Court by the Audubon Board, the sole issue goes to the fairness of the hearing on May 14, 1957.
In 1956 a petition was filed with the County Superintendent of Carroll County for the organization of a Manning Community *286 School District. The proposed district included a portion of the four counties above named. The west boundary of the district was the newly organized Manilla School District in Crawford and Shelby Counties. At a joint meeting of the four Boards the proposed boundaries were adopted by a tie vote. On appeal to the State Superintendent of Public Instruction the action was reversed, and, at the time material here, that decision was pending on appeal to the District Court.
At this time there was also pending in the District Court a quo warranto proceeding as to the legality of the Manilla organization. This action was brought by individuals living on the borders of the Manilla and Manning Districts, who desired to be included in the Manning District.
Early in the 1957 session of the Iowa Legislature an attempt was made to legalize the Manilla District irrespective of the pending litigation. It was suggested by various members of the Legislature that the Manilla and Manning Boards compromise this boundary line dispute. Following this conference, Mr. Norelius, attorney for the Manilla District, called a meeting at his office in Denison, Iowa. Present, or represented, were the Manilla Board members, County Superintendents of Carroll, Crawford and Shelby Counties, the Manning Local Board members and attorneys, and the quo warranto plaintiffs and their attorneys. The sole matter discussed was the line between the two districts as it affected residents in Shelby and Crawford Counties. As a result of this meeting, a line was agreed upon between the two districts, and the quo warranto proceeding as to the Manilla District, and the appeal as to the proposed Manning District were dismissed. Immediately thereafter on April 25, 1957, a new petition for the Manning reorganization, being the one here involved, was filed. It is similar to the 1956 petition except as to the compromise between Manilla and the proposed Manning Districts.
Audubon County was not notified of the Denison meeting and first learned of it after the May 14th meeting. At that meeting the only objection urged to the proposed boundary was made by Audubon County and related solely to the boundary as it affected the Audubon County area included therein. Upon the vote Audubon County voted against the plan because of the Audubon County territory included. No objection was urged to the new line on the west between Manilla and Manning.
Appellant, Audubon County, relies primarily upon the claim that at the Denison meeting the Boards of Carroll, Crawford and Shelby Counties committed themselves to vote for the proposed Manning District and that the hearing on May 14th was a sham and in fact not a hearing. It is true that at the Denison meeting three maps, showing the compromise boundary between Manilla and Manning, were prepared and given to the Superintendents of Carroll, Crawford and Shelby Counties. On the back thereof was typed a statement that in consideration of the dismissal of the quo warranto action the respective boards agreed to "support such boundaries in any petition presented by the Manning School District in the reorganization of their school." The Crawford County Board signed their copy. The Boards of Carroll and Shelby Counties did not sign and took the position that, while not objecting to the compromise line, they would wait and see what objections might be filed.
The trial court in its ruling states, "The evidence is clear in this case not only that no other county boards were bound (except Crawford), but they actually refused to be bound in advance or to pass any previous judgment upon the question of boundaries of the Manning District. The Audubon County members themselves did not question or attempt to change the Manning-Manilla boundary. The only change proposed, suggested, attempted, argued or voted upon was a change in Audubon County. As to this there was no member of any board (unless in Audubon County) who had *287 bound himself or agreed in any way to vote for or against any proposal. In other words, there was no one bound, committed or prejudiced in any way upon the only question raised at the hearing. The Court cannot see any inequity in this."
We think the foregoing statement is a fair and accurate appraisal of the situation and that the judgment of the trial court should be and is affirmed.
Affirmed.
All Justices concur.